UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6181


ANTWAN BENTHALL,

                  Plaintiff - Appellant,

             v.

MCKAY, (First Name Unknown) Mr.; Kitchen Manager,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-01250-TSE-TRJ)


Submitted:    May 21, 2009                    Decided:   May 29, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antwan Benthall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antwan    Benthall    appeals      the    district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed    the   record      and     find   no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Benthall v. McKay, No. 1:08-cv-01250-TSE-TRJ (E.D. Va.

filed Dec. 29, 2008, entered Dec. 31, 2008).                    We dispense with

oral   argument      because    the    facts    and   legal     contentions    are

adequately    presented    in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2